DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This Non-FINAL action is in response to applicant’s amendment of 22 March 2021.  Claims 1-3, 5-11, and 13 are pending. Claims 1, 5-7, 9-10, and 13 are currently amended and claims 4 and 12 are cancelled. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
 
Response to Arguments
Applicant’s filling of drawings with respect to the drawing objection as set forth in the office action of 09 December 2021 have been fully considered and are persuasive. As such, the objection to the drawing have been withdrawn.
Applicant’s amendments and/or arguments, with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 09 December 2021 have been fully considered and are not persuasive.  Initially, the Examiner notes that applicant did not present any arguments against the claim interpretation under 35 USC 112(f) in the response of 09 December 2021.  However, the Examiner has considered the amendments in an effort to expedite prosecution of the application. As such the claim interpretation under USC 112(f) is maintained. 
Applicant’s amendments, with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 09 December 2021 have been fully considered and are persuasive. As such, the rejection as previously presented has been withdrawn. However, applicant’s amendment raises new rejection addressed below under 35 USC 112(b).
Applicant’s arguments with respect to claims 1-5, 7-11 as being unpatentable under 35 USC 103 over Oder in view of Sakakibara in view of Shiri, and Claim 6 under USC 103 as being unpatnentable over Oder in view of Sakakibara in view of Shiri further in view of McFerland have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s amendments/arguments with respect to the rejection of claims 1-3, 5-11, and 13 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. 
The Examiner has considered the arguments/amendments to claims 1-11 and 13, but does not believe that the rejection under 35 USC 101 has been overcome. Applicant argues that the claims as amended recite various hardware components which are clearly not abstract ideas and which transforms any so called “abstract idea” into a practical application and that each of the hardware elements recited in the claim performs steps which cannot be “practically performed in the mind”. For example, the transceiver establishes "a first network connection" and a "second network connection" with remote data sources-something which cannot be accomplished in a human's mind. The inclination sensor provides, to the control unit, "inclination information for the current geographic location." This similarly could not be provided, with any remote degree of accuracy, simply within one's mind-a human would at a minimum require a level or other mechanical tool to measure inclination. The geolocation receiver provides, to the control unit, "the current geographical location of the first vehicle." Similar to the example of a GPS receiver provided by the Office's October 2019 Update: Subject Matter Eligibility on p.7, the human mind is incapable of providing the same information as a "geolocation receiver." Finally, the control unit applies tags to data, receives communications from the other pieces of hardware, and initiates the transceiver actions-none of which could be accomplished "in the human mind," as asserted by the Office Action.  
The examiner respectfully disagrees because the claims recite an abstract idea. The claim either recite a mental process or additional limitations which are form of insignificant extra-solution activity. The claim recites determining a current geographical location of the first vehicle. This limitation as drafted, under the broadest reasonable interpretation, covers performance of the limitation in the mind. Other than the recitation of “a geolocation receiver” the abstract idea could be performed in the mind. The mere nominal recitation of the “geolocation receiver” to perform this abstract idea does not take the limitation(s) out of the mental processing group. Further, the recitation of establishing a first network connection and second network connection with remote data sources and providing/applying the geographically tagged inclination information are recited at a high level of generality (i.e. as general action or change being taken based on the results of the inclination information, map information, and availability of map data) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Further, the providing/receiving of inclination information for the current geographical location from the inclination sensor is/are recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The inclination sensor is recited at a high level of generality (claimed generically) and is operating in its ordinary capacity such that it does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the exception. This/these limitation(s) is/are recited at a high level of generality (i.e. as a general means for data gathering. And amount to mere generic data gathering component(s). Moreover, the pieces of hardware components, “control unit”, “transceiver”, and “a geolocation receiver” are recited at a high level of generality and merely automate the generating steps. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application
Further, applicant’s specification does not provide any indication that the additional elements/step are performed using anything other than conventional components. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Furthermore, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 1-3, 5-11, and 13 under USC 101 is maintained herein. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: “a geolocation receiver configured to determine a current geographical location of the first vehicle”, “control unit …receives, establishes, sends….”, in claims 1-3, and 5-9, and, “means for determining a current geographical location…”, “sensor arrangement being adapted/configured to collect the environment information…”and “means for determining a current inclination” in claim 13. Structure for each limitation is found in the specification, see page 6 for geolocation receiver and means for determining a current geographical location to be a GLONASS or GPS, page 4 for the control unit to be an electronic control unit (ECU), page 5 for sensor arrangement which may include cameras and page 10 for means (inclination sensor) for determining a current inclination.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 34-40, the recited limitation “wherein the second data source is: arranged remote from the first vehicle, adapted for storage of the geographically tagged inclination information, and different from the first data source, and provides, to the second data source via the second network connection, the geographically tagged inclination information for storage at the second data source” is/are indefinite. It is unclear to the examiner if the providing step (provides, to the second data source via the second network connection, the geographically tagged inclination information for storage at the second data source) is part of the second data source performing the providing or is the control unit performing the providing to the second data source.
In claim 9 line 11, the recited limitation “map data” and “first data source” is indefinite. It is unclear to the examiner if this is the same map data and first data source recited previously or different map data and data source.
In claim 13 lines 11 the recited limitation “map data” is indefinite. It is unclear to the examiner if this is referring to the map data recited previously or new map data.
Claim 2-3, 5-8, and 10-11 is rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-3, 5-11, and 13 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1, 9, and 13 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite determining a current geographical location of the first vehicle, [determining] when the specific portion of the map data is not indicated as available/unavailable for the current geographical location, applying the specific portion of the map data to least one parameter, and attaching a geographical tag relating to the current geographical location to the inclination information, resulting in geographically tagged inclination information. These limitations as drafted, is a process that under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a control unit and geolocation receiver”. That is other than the recitation of “a control unit and geolocation receiver”, the abstract idea could be performed in the mind. For example, the claim limitations encompass a person looking at data (e.g. location data) from a source and makes a determination if the data is available or unavailable, and could also make a determination of the current geographical location of the vehicle if the data is related to a vehicle’s location and attaching/assigning a tag for the current geographical location. Furthermore, applying the map to control parameters, under the broadest reasonable interpretation, encompasses a person utilizing (applying) the map data to control parameters of the vehicle. The mere nominal recitation of a control unit and geolocation receiver does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claims recite(s) the additional limitations of receiving the current geographical location, sending a request for a specific portion of the map data to the first data source, the request relating to the current geographical location of the first vehicle, inclination information for the current geographical location, establishing a first network connection and second network connection, providing the geographically tagged inclination information, inclination sensor, a control unit, transceiver, geolocation receiver, first network connection, second network connection, and a computer program product comprising a non-transitory readable medium. The receiving and sending steps of the claims are recited at a high level of generality (i.e., as a general means of gathering data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. For example, map or environment data/information is gathered by receiving information, requesting (sending) information, collecting information and storing information. The establishing a first network connection, second network connection, and providing steps of the claim are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the map information and availability of map data) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The inclination sensor arrangement and the geographical arrangement are recited at a high level of generality (claimed generically) and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the exception. These limitations are recited at a high level of generality (i.e. as a general means for data gathering. And amount to mere generic data gathering components. Furthermore, the control unit, transceiver, geolocation receiver, first network connection, second network connection, and a computer program product comprising a non-transitory readable medium are recited at a high level of generality and merely automate the generating steps. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving, sending, establishing first and second network connection, and providing steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-3 and 5-11 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-3, 5-11, and 13 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oder et al (US20180066954) in view of Shiri et al (US20140032087) in view of Andersson et al (US20170349177).
With respect to claim 1, Oder teaches a control arrangement for a first vehicle (see at least [abstract]), the control arrangement being provided on-board the first vehicle and comprising: a control unit (see at least [0035-0037]);
a transceiver (see at least [0070] and [0077-0078]); 
a geolocation receiver configured to determine a current geographical location of the first vehicle (see at least [0020], [0034-0037], Oder discloses utilizing sensor for raw measurement data for coordinates on the field (location of the vehicle) and also a localization system utilizing GPS to determine current location of the vehicle.), 
wherein the control unit: - receives the current geographical location of the first vehicle from the geolocation receiver (see at least [0026], 0034], [0048-0049], and [0053-0054], Oder et al discloses a vehicle control system that receives information from sensor fusion system (geolocation arrangement) for automated driving functionality.), 
establishes, via the transceiver, a first network connection between the control unit and a first data source, (see at least [0060-0062], Oder teaches established connection between vehicle control system and sensor fusion system (memory system) for retrieval of map data information), the first data source storing map data for a plurality of geographical locations (see at least [0060-0062]), 
and – sends a request for a specific portion of the map data to the first data source, the request relating to the current geographical location of the first vehicle (see at least [0049], [0051],  [0049], [0053], Oder et al teaches, that a portion of map data {map data 313) related to the current location of the vehicle in which it relates to environmental information for the related geographical location may be retrieved (requested) from the memory system.), 
when the specific portion of the map data is indicated as available from the first data source for the current geographical location: the control unit applies the specific portion of the map data to at least one parameter for operating the first vehicle (see at least [0032], [0048-0052], Oder et al teaches a vehicle control system in which it utilizes different systems (i.e. analysis system, localization system) and part of the localization system is the map data to control operations of the vehicle. That is when map data is available and provided to the localization system, it will further be provided for utilization by the automated driving functionality in a vehicle control system.), 
when the specific portion of the map data is indicated as unavailable from the first data source for the current geographical location: the control unit: 3receives environmental information for the current geographical location from vehicle tracking (see at least [0059-0060]),
- establishes, via the transceiver, a second network connection with a second data source (see at least [0060-0062], Oder teaches uploading the corrected map data to an external server, thus implying establishing a network connection to perform he upload.), 
wherein the second data source is arranged remote from the first vehicle (see at least [0060-0062]), adapted for storage of environmental information (see at least [0060-0062]), and different from the first data source (see at least [0060-0062]), 
and - provide the geographically tagged environmental information for storage at the second data source (see at least [0060-0062], Oder et al teaches when there is no access to map data or map data is missing, the vehicle utilizing the sensors may build up map information in regards the current location (area) and may then be generated as map data to an external server (source)). 
However, Oder do not specifically teach an inclination sensor, wherein the environmental information comprises inclination information for the current geographical location from the inclination sensor, wherein each portion of the map data comprises inclination information for respective geographical locations, and attaching a geographical tag relating to the current geographical location to the inclination information, resulting in geographically tagged inclination information. 
Shiri teaches an inclination sensor (see at least [0023]), wherein the environmental information comprises inclination information for the current geographical location from the inclination sensor (see at least [0060] and [0062], Shiri teaches the environmental information of the location comprises the slope(s) of the location(s)), wherein each portion of the map data comprises inclination information for respective geographical locations (see at least [0062], and [0073], Shiri et al teaches the system (control system of the vehicle) to receive actual slope data and update and correct maps based on the slope data.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oder to incorporate Shiri teachings an inclination sensor, wherein the environmental information comprises inclination information for the current geographical location from the inclination sensor, wherein each portion of the map data comprises inclination information for respective geographical locations, and attaching a geographical tag relating to the current geographical location to the inclination information, resulting in geographically tagged inclination information. This would be done to improve the calculation of vehicle parameters traveling on a route by analyzing and updating route slopes (inclination) information (see Shiri para 0016).
Furthermore, Oder as modified by Shiri do not specifically teach attaching a geographical tag relating to the current geographical location to the inclination information, resulting in geographically tagged inclination information.
Andersson teaches attaching a geographical tag relating to the current geographical location to the inclination information, resulting in geographically tagged inclination information (see at least [0028], [0051], [0085], and [0100], Andersson teaches attaching a geographical tag (storing in a database configured for storing road slope associated with geographical positions.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oder as modified by Shiri to incorporate Andersson teachings of attaching a geographical tag relating to the current geographical location to the inclination information, resulting in geographically tagged inclination information. This would be done to increase safety of vehicles driving on sloped/hilly terrain and different road conditions (see Andersson para 0006 and 0011-0013).
With respect to 2, Oder teaches wherein the first and the second data source are arranged in communication with a remote server (see at least [0061-0062]). 
With respect to 3, Oder teaches wherein the remote server is a cloud server (see at least [0061-0062]).
With respect to 5, Oder teaches wherein the specific portion of the map data is indicated as unavailable from the first data source when the first network connection for accessing the first data source is missing (see at least [0061-0062]).
With respect to claim 7, Oder do not specifically teach wherein the specific portion of the map data comprises an ID for a specific road segment. Sakakibara teaches wherein the portion of the map data comprises an ID for a specific road segment (see at least [0025-0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oder to incorporate Sakakibara teachings wherein the portion of the map data comprises an ID for a specific road segment. This would be done to improve the map data of an area and routing of a vehicle by providing updated map data and thus increasing convenience for a user (see Sakakibara para 0082 and 0093). 
With respect to claim 8 please see the rejection above with respect to claim 1 which is commensurate in scope with 8, with claim 1 being drawn to a control arrangement, and claim 8 being drawn to a corresponding vehicle.
With respect to claim 9, please see the rejection above with respect to claim 1 which is commensurate in scope with 9, with claim 1 being drawn to a control arrangement, and claim 9 being drawn to a corresponding method.
With respect to claim 10, Oder teaches wherein the determining if the specific portion of the map data is available comprises at least one of: determining if the first network connection for accessing the first data source is missing (see at least [0061-0062]), and - determining if the specific portion of the map data for the current geographical location is missing within the first data source (see at least [0061-0062]).
With respect to claim13 please see the rejection above with respect to claim 1 which is commensurate in scope with 13, with claim 1 being drawn to a control arrangement, and claim 13 being drawn to a corresponding computer program product comprising a non-transitory computer readable medium. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oder et al (US20180066954) in view of Shiri et al (US20140032087) in view of Andersson et al (US20170349177) in view of McFerland et al (US20180292543). 
With respect to claim 6, Oder as modified by Shiri and Andersson do not specifically teach wherein the specific portion of the map data is indicated as unavailable from the first data source if a signal indicating unavailable data is received from the remote server or from a second vehicle. McFerland teaches wherein the specific portion of the map data is indicated as unavailable from the first data source if a signal indicating unavailable data is received from the remote server or from a second vehicle (see at least [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oder as modified by Shiri and Andersson to incorporate McFerland teachings wherein the specific portion of the map data is indicated as unavailable from the first data source if a signal indicating unavailable data is received from the remote server or from a second vehicle. This would be done to improve vehicle navigation and positioning through areas where map data may be unavailable (see McFarland et al para 0021). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oder et al (US20180066954) in view of Shiri et al (US20140032087) in view of Andersson et al (US20170349177) in view of Sakakibara (US20100228470). 
With respect to claim 11, Oder as modified by Shiri and Andersson do not specifically teach - including a road ID for the current geographical location with the geographical tag. Sakakibara teaches - including a road ID for the current geographical location with the geographical tag (see at least [0025-0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oder as modified by Shiri and Andersson to incorporate Sakakibara teachings of including a road ID for the current geographical location with the geographical tag. This would be done to improve the map data of an area and routing of a vehicle by providing updated map data and thus increasing convenience for a user (see Sakakibara para 0082 and 0093). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.K./Examiner, Art Unit 3667    
 /RACHID BENDIDI/ Primary Examiner, Art Unit 3667